DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 8 and 15 are amended.
Claim 7 and 14 are canceled.
Claims 1-6, 8-13 and 15-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 24 August 2022 has been entered.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
US PGPUB 2018/0267710 by Deshpande et al. is newly introduced for the rejection of the instant amended claims. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. However, the Examiner welcomes any suggestion(s) Applicants may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion section of this office action.

Applicant argues:
Applicant respectfully disagrees with the Examiner's characterization of Montgomery.
While Montgomery discloses various embodiments where "RAID configurations, such as a RAID 5 or RAID 10 extent pool" are utilized, Applicant maintains that Montgomery is silent as to "a set of data storage vaults ... wherein the set of data storage vaults spans one or more storage device sets ... the data and the copies of the data are automatically spread across all the one or more storage device sets within a storage pool," as recited in claim 1 and similarly claims 8 and 15. (Montgomery, Paragraph [0033]Because RAID configurations are generated by compiling multiple drives to improve the performance of a single drive, a RAID configuration is not consistent with a "set of data storage vaults span[ning] one or more storage device sets and the data and copies of the data are automatically spread across all the storage device sets within a storage pool." (Claims 1, 8, and 15).

In response, the Examiner submits:
According to Applicant, “RAID configurations are generated by compiling multiple drives to improve the performance of a single drive, a RAID configuration is not consistent with a "set of data storage vaults span[ning] one or more storage device sets and the data and copies of the data are automatically spread across all the storage device sets within a storage pool"”.

Examiner disagrees because Montgomery teaches that “an extent pool 302 may be contained on a single storage device 204 or may span multiple storage devices 204 (such as when organized as a RAID)” (Montgomery: at least ¶0032) that reads squarely on the claimed “set of data storage vaults spans one or more storage device sets”.

Montgomery’s disclosure about RAID shows that the assertion of “RAID configuration is not consistent with a "set of data storage vaults span[ning] one or more storage device sets and the data and copies of the data are automatically spread across all the storage device sets within a storage pool"” is incorrect.

Also, Montgomery does disclose the limitation of “set of data storage vaults span[ning] one or more storage data sets” because Montgomery’s “multiple devices” reads on a “set of one or more store device sets”.

In addition, the instant claims do not appear to recite limitation(s) that require a drive or storage configuration that, for example, “is not generated by compiling multiple drives into a single drive”.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Furthermore, Montgomery does disclose wherein the data and the copies of the data are automatically spread across all the one or more storage device sets within a storage pool (Montgomery: at least ¶0032; “each of the tiers 304 may contain one or more extent pools 302, each of which may contain one or more extents. For the purposes of this disclosure, the term "extent" is used to refer to a contiguous block of bits or bytes in an extent pool 302” and “an extent pool 302 … may span multiple storage devices 204 (such as when organized as a RAID)”).

Applicant further argues:
The Examiner compares the features associated with "usage value" provided in
independent claims 1, 8, and 15 with the terms "status of the data item." (Kroeger, Generally Paragraphs [0058], [0060]-[0068]). Applicant respectfully disagrees with the Examiner.  However, Applicant has amended claims 1, 8, and 15 in an effort to advance and expedite prosecution. While Kroeger does disclose a "status [that] is updated when an operation is performed on the data item," Applicant maintains that the "status of a data item" is a simple indicator "indicative of the last time that the data item was updated" or used and would be unable to "exceed a threshold value" as claimed in claims 1, 8, and 15. (Kroeger, Paragraph [0061]). 

In response, the Examiner submits:

Kroeger teaches the feature of “least recently used (LRU) policy in which the data items that were least recently used are deleted from the local database first” (Kroeger: at least ¶0084).  A threshold value would be exceeded as a data item become data items that are least recently used or accessed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,720,818 by Laura in view of US PGPUB 2010/0257230 by Kroeger et al. (“Kroeger”), and further in view of US PGPUB 2018/0267710 by Deshpande et al. (“Deshpande”), and further in view of US PGPUB 2011/0202732 by Montgomery.

As to Claim 1, Laura teaches a method comprising: identifying, by one or more computer processors, data that has been added to a first data storage vault, of a set of data storage vaults (Laura: at least Col. 3 Lines 23-24 & 32-33; “… maintains account records within a first age range in a first tier” and “first tier of the tiered memory subsystem is a database”; Col. 3 Lines 39-42 further disclose “first tier of the tiered memory subsystem is a database, the second tier of the tiered memory subsystem is a flat file and the third tier of the tiered memory subsystem includes at least one tape”), associated with a user (Laura: at least Col. 11 Lines 12-15;  “subscriber invoices are maintained is a tiered memory subsystem which includes a first (or "upper") tier 80, a second (or "intermediate") tier 82 and a third (or "lower") tier 84”);
determining, by one or more computer processors, a dictated number of copies of the data to create based on configuration information related to storing data within the set of data storage vaults (Laura: at least Col. 22 Lines 20-27; “first portion 148 is sub-divided into plural entries 154-1 through 154-x, each of which corresponds to one of the subscribers for whom invoices are maintained on-line. Depending on when the subscribers initially requested that their invoices be maintained on-line, each one of the plural entries 154-1 through 154-x may hold a different numbers of months of invoices for the corresponding subscriber”; Col. 27 Lines 61-63 further disclose “three months of invoices are maintained in the on-line current invoice database 148 of the upper tier 80 of the subscriber invoice data storage space 76 while compressed copies of an additional nine months of invoices are maintained in the archived invoice files 152-1 through 152-y”; note: copies of invoice data);
creating, by one or more computer processors, the dictated number of copies of the data within the first vault (Laura: at least Col. 22 Lines 20-27; “first portion 148 is sub-divided into plural entries 154-1 through 154-x, each of which corresponds to one of the subscribers for whom invoices are maintained on-line” and “each one of the plural entries 154-1 through 154-x may hold a different numbers of months of invoices for the corresponding subscriber);
assigning, by one or more computer processors, an expiration duration value to a first copy of data and the data (Laura: at least Col. 22 Lines 6-8; “… portion 148 of the upper tier 80 is to maintain three months of invoices (months "0" through "-2")”; Col. 23 Lines 20-26 & 42-44 further disclose “each invoice is archived in the archived invoice file 152-1 of the intermediate tier 82 in the same order in which they were removed from the on-line current database 148 of the upper tier 80. Thus, the invoice for month (-6) for subscriber 1 was the first invoice to be archived while the invoice for month (-3) for subscriber 3 is the most recent invoice to be archived” and “the archival and retrieval application 72 checked the contents of the on-line current invoice database 148 for excessively aged invoices”; Col. 27 Lines 61-63 further disclose “three months of invoices are maintained in the on-line current invoice database 148 of the upper tier 80 of the subscriber invoice data storage space 76”; note: a duration of 3 months in Laura’s example); and
responsive to determining that the first copy data is stored within the first vault for a duration that exceeds the assigned expiration duration value, deleting, by one or more computer processors, the first copy of the data from within the first vault (Laura: at least Col. 5 Lines 33-36; “periodically, however, the archival/retrieval application removes account records from the first tier of the tiered memory system for compression and subsequent archival in the second tier”; Col. 22 Lines 27-32 also disclose “for example, entries 154-1 through 154-3 all hold invoices for four months (one of which is, as will be more fully described below, has been identified as an excessively aged invoice, archived in the archived invoice file 152 of the intermediate tier 82 and is awaiting deletion from the on-line current invoice database 148 of the upper tier 80); Col. 23 Lines 26-30 further disclose “as the invoices are removed from the on-line current invoice database 148 of the upper tier 80, the archival and retrieval application 72 adds the invoices to a selected archived invoice file, for example, the file 152-1, until that file is filled”);
replacing, by one or more computer processors, the first copy of the data with a new copy of the data when the duration of the first copy exceeds the assigned expiration value (Laura: at least Col. 23 Lines 26-30; “as the invoices are removed from the on-line current invoice database 148 of the upper tier 80, the archival and retrieval application 72 adds the invoices to a selected archived invoice file, for example, the file 152-1, until that file is filled”; Col. 23 Lines 64-66 further disclose “… invoices for month (-2) for subscribers 1, 2 and 3 were added to the on-line current invoice database 148”; note: data removed replaced by added data).
Laura does not explicitly disclose assigning, by one or more computer processors, a usage value to the first copy of the data;
said replacing, by one or more computer processors, of the first copy of the data with a new copy of the data when the duration of the first copy exceeds the assigned expiration value is performed responsive to determining that the usage value of the first copy data exceeds a threshold value.
However, Kroeger discloses assigning, by one or more computer processors, a usage value to a first copy of the data (Kroeger: at least ¶0061; “the status (e.g., 606-1) of a data item (e.g., 226-1) is indicative of the last time that the data item was updated (e.g., replaced with a new data item), modified or accessed (e.g., viewed, copied, sent, etc.). The status is updated when an operation is performed on the data item”; note: last used as usage value); and
responsive to determining that the usage value of the first copy data exceeds a threshold value, replacing, by one or more computer processors, the first copy of the data with a new copy of the data (Kroeger: at least ¶0007; “a LRU (least recently used) cache replacement policy, in which space is freed for a new entry in the local database by deleting the least recently used entry”; ¶0084 further discloses “least recently used (LRU) policy in which the data items that were least recently used are deleted from the local database first” and ¶0111 discloses “it should be understood that there are multiple strategies for updating a data item in the local database: in accordance with some embodiments, either 1) all of the data associated with the data item is replaced, or 2) just the components of the data item that have been changed or are new are replaced/added to the data item”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kroeger’s features of assigning, by one or more computer processors, a usage value to a first copy of the data (Kroeger: at least ¶0061); and
responsive to determining that the usage value of the first copy data exceeds a threshold value, replacing, by one or more computer processors, the first copy of the data with a new copy of the data (Kroeger: at least ¶¶0007, 0084, 0111) with Laura’s replacing of the first copy of the data with a new copy of the data performed when the duration of the first copy exceeds the assigned expiration value (Laura: at least Col. 23 Lines 26-30).
The suggestion/motivation for doing so would have been to implement a “replacement policy, in which space is freed for a new entry in the local database by deleting the least recently used entry” or “in which the data items that are accessed least often are deleted from the local database first” (Kroeger: at least ¶¶0007, 0084; “(LRU) policy in which the data items that were least recently used are deleted from the local database first. In some embodiments the cache replacement policy is a least frequently used policy in which the data items that are accessed least often are deleted from the local database first”).
Laura and Kroeger do not explicitly disclose, but Deshpande discloses dynamically updating, by one or more computer processors, the expiration duration value of the new copy of the data based, at least in part, on the usage value (Deshpande: at least ¶¶0034-0035; “Data export is the process of moving data stored to the higher storage tier 302 to the lower storage tier 306 and/or to any of the additional storage tiers 316. The data export process is performed in response to a triggering event” and “triggering events include, but are not limited to, expiration of a timer (that may be set when the data is initially stored to the higher storage tier 302, set after each time a particular portion of data is last accessed, etc.)”; note: expiration set based on when “data is last accessed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Deshpande’s feature of dynamically updating, by one or more computer processors, the expiration duration value of the new copy of the data based, at least in part, on the usage value (Deshpande: at least ¶¶0034-0035) with the method disclosed by Laura and Kroeger.

The suggestion/motivation for doing so would have been to export data records “within an age-out window that restricts an amount of time that data may reside” on a particular storage tier within a tiered data storage system (Deshpande: at least ¶¶0030, 0052) such as Laura’s tiered data storage system.
Laura, Kroeger and Deshpande do not explicitly disclose, but Montgomery discloses wherein the set of data storage vaults spans one or more storage device sets (Montgomery: at least ¶0031; “each tier 304 of the storage architecture 300 may include storage devices 204 of differing performance and/or cost. For example, a first tier 304a may contain faster storage devices 204, such as RAM or RAM drives, a second tier 304b may contain slower and less expensive storage devices 204 such as solid state drives, and a third tier 304c may contain yet slower and less expensive storage devices such as hard disk drives”); and wherein the data and the copies of the data are automatically spread across all the one or more storage device sets within a storage pool (Montgomery: at least ¶0032; “each of the tiers 304 may contain one or more extent pools 302, each of which may contain one or more extents. For the purposes of this disclosure, the term "extent" is used to refer to a contiguous block of bits or bytes in an extent pool 302” and “an extent pool 302 … may span multiple storage devices 204 (such as when organized as a RAID)”; ¶0004 explains that “data may then be moved or copied to faster storage devices when needed. This may enable faster devices to act as cache for slower devices”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Montgomery’s features of wherein the set of data storage vaults spans one or more storage device sets (Montgomery: at least ¶0031); and wherein the data and the copies of the data are automatically spread across all the one or more storage device sets within a storage pool (Montgomery: at least ¶¶0004, 0032) with the method disclosed by Laura, Kroeger and Deshpande.
The suggestion/motivation for doing so would have been to “effectively address when to migrate extents between tiers in a multi-tier storage architecture” and “minimize I/O performance degradation on tiers that are either the source or destination for the migration” (Montgomery: at least ¶0006).
	Amended Claim 8 (a product claim) corresponds in scope to claim 1, and is similarly rejected.

	Amended Claim 15 (a system claim) corresponds in scope to claim 1, and is similarly rejected.

As to Claim 2, Laura, Kroeger, Deshpande and Montgomery teach the method of claim 1, wherein the set of vaults includes the first vault, a second vault, and a third vault (Laura: at least Col. 3 Lines 32-36; “first tier of the tiered memory subsystem is a database and the second tier of the tiered memory subsystem is a flat file. In another, the tiered memory subsystem includes a third tier for maintaining compressed account records within a third age range”), and wherein the first vault is user-defined collection data stored within one logical container (Laura: at least Col. 3 Lines 23-24 & 32-33; “… maintains account records within a first age range in a first tier” and “first tier of the tiered memory subsystem is a database”). 

As to Claim 3, Laura, Kroeger, Deshpande and Montgomery teach the method of claim 1, wherein the set of vaults includes the first vault and a third vault (Laura: at least Col. 3 Lines 32-36; “first tier of the tiered memory subsystem is a database” and “… the tiered memory subsystem includes a third tier for maintaining compressed account records within a third age range”), and wherein the first vault is user-defined collection data stored within one logical container (Laura: at least Col. 3 Lines 23-24 & 32-33; “… maintains account records within a first age range in a first tier” and “first tier of the tiered memory subsystem is a database”). 

As to Claim 4, Laura, Kroeger, Deshpande and Montgomery teach the method of claim 1, wherein assigning the expiration duration value to a copy of the data and the data further comprises: modifying, by one or more computer processors, respective metadata of the first copy of the data and the data within the first vault to include an expiration duration parameter (Laura: at least Col. 5 Lines 54-57; “construct an index file having, for each account record removed from the first tier of the tiered memory system and archived in the second tier of the tiered memory system, the location of the account record in the second tier of the tiered memory system”; Col. 22 Lines 52-54 “156-1b which identifies the month of the invoice being archived”); and
assigning, by one or more computer processors, the expiration duration value based on information included within the configuration information related to storing data (Laura: at least Col. 22 Lines 6-8; “… portion 148 of the upper tier 80 is to maintain three months of invoices (months "0" through "-2")”; Col. 23 Lines 20-26 & 42-44 further disclose “each invoice is archived in the archived invoice file 152-1 of the intermediate tier 82 in the same order in which they were removed from the on-line current database 148 of the upper tier 80. Thus, the invoice for month (-6) for subscriber 1 was the first invoice to be archived while the invoice for month (-3) for subscriber 3 is the most recent invoice to be archived” and “the archival and retrieval application 72 checked the contents of the on-line current invoice database 148 for excessively aged invoices”; Col. 27 Lines 61-63 further disclose “three months of invoices are maintained in the on-line current invoice database 148 of the upper tier 80 of the subscriber invoice data storage space 76”; note: a duration of 3 months in Laura’s example). 
	Claim 11 (a product claim) corresponds in scope to claim 4, and is similarly rejected.

	Claim 18 (a system claim) corresponds in scope to claim 4, and is similarly rejected.

As to Claim 5, Laura, Kroeger, Deshpande and Montgomery teach the method of claim 1, further comprising: responsive to determining that the first copy data is stored within the first vault for the duration that exceeds the assigned expiration duration value, designating, by one or more computer processors, the data within the first vault for archiving (Laura: at least Col. 5 Lines 33-36; “periodically, however, the archival/retrieval application removes account records from the first tier of the tiered memory system for compression and subsequent archival in the second tier”; Col. 22 Lines 6-8 further disclose “… portion 148 of the upper tier 80 is to maintain three months of invoices (months "0" through "-2")”; Col. 23 Lines 20-26 & 42-44 further disclose “each invoice is archived in the archived invoice file 152-1 of the intermediate tier 82 in the same order in which they were removed from the on-line current database 148 of the upper tier 80. Thus, the invoice for month (-6) for subscriber 1 was the first invoice to be archived while the invoice for month (-3) for subscriber 3 is the most recent invoice to be archived” and “the archival and retrieval application 72 checked the contents of the on-line current invoice database 148 for excessively aged invoices”; Col. 27 Lines 61-63 further disclose “three months of invoices are maintained in the on-line current invoice database 148 of the upper tier 80 of the subscriber invoice data storage space 76”);
determining, by one or more computer processors, whether the set of vaults includes a second vault (Laura: at least Col. 32-34; “second tier of the tiered memory subsystem is a flat file”; Col. 4 Lines 39-43 further disclose “… archival application identifies account records having aged from a first age within the first age range to a second age within the second age range, compresses the identified account records and places the compressed account records in flat files, created by the archival application”; note: archiving based upon existence of flat files); and
responsive to determining that the set of vaults includes the second vault, executing, by one or more computer processors, a PUTCOPY action to migrate the data to the second vault (Laura: at least Col. 5 Lines 33-36; “periodically, however, the archival/retrieval application removes account records from the first tier of the tiered memory system for compression and subsequent archival in the second tier”; Col. 23 Lines 20-26 & 42-44 further disclose “each invoice is archived in the archived invoice file 152-1 of the intermediate tier 82 in the same order in which they were removed from the on-line current database 148 of the upper tier 80. Thus, the invoice for month (-6) for subscriber 1 was the first invoice to be archived while the invoice for month (-3) for subscriber 3 is the most recent invoice to be archived” and “the archival and retrieval application 72 checked the contents of the on-line current invoice database 148 for excessively aged invoices”). 
	
	Claim 12 (a product claim) corresponds in scope to claim 5, and is similarly rejected.

	Claim 19 (a system claim) corresponds in scope to claim 5, and is similarly rejected.

As to Claim 6, Laura, Kroeger, Deshpande and Montgomery teach the method of claim 5, further comprising: responsive to determining that the set of vaults does not include the second vault (Laura: at least Col. 26 Lines 27-29 &36; “determines if there is enough space available in the archived invoice file currently being used for the archival of invoices” and “there is not enough available space in the current archived invoice file 152-”), modifying, by one or more computer processors, metadata corresponding to the data to designate the data as an archive copy of the data, wherein the metadata corresponding to the designated archive copy of the data includes an indicator  corresponding to a non-expiring status, and wherein the designated archive copy of the data remains in the first vault (Laura: at least Col. 26 Lines 36-41; “if, however, it is determined at step 180 that there is not enough available space in the current archived invoice file 152-1 for the selected aged invoice, the archival and retrieval application 72 concludes that the current archived invoice file 152-1 of the intermediate tier 82 is filled. The method will then proceed to step 182 where a new current archived invoice file is created within the intermediate tier 82”; note: copy remains on tier 1 when second tier storage not available for archiving). 
	Claim 13 (a product claim) corresponds in scope to claim 6, and is similarly rejected.

	Claim 20 (a system claim) corresponds in scope to claim 6, and is similarly rejected.

As to Claim 9, Laura, Kroeger, Deshpande and Montgomery teach the computer program product of claim 8, wherein the set of vaults includes the first vault, a second vault, and a third vault (Laura: at least Col. 3 Lines 32-36; “first tier of the tiered memory subsystem is a database and the second tier of the tiered memory subsystem is a flat file. In another, the tiered memory subsystem includes a third tier for maintaining compressed account records within a third age range”), and wherein the first vault is user-defined collection data stored within one logical container (Laura: at least Col. 3 Lines 23-24 & 32-33; “… maintains account records within a first age range in a first tier” and “first tier of the tiered memory subsystem is a database”). 

As to Claim 10, Laura, Kroeger, Deshpande and Montgomery teach the computer program product of claim 8, wherein the set of vaults includes the first vault and a third vault (Laura: at least Col. 3 Lines 32-36; “first tier of the tiered memory subsystem is a database” and “… the tiered memory subsystem includes a third tier for maintaining compressed account records within a third age range”), and wherein the first vault is user-defined collection data stored within one logical container (Laura: at least Col. 3 Lines 23-24 & 32-33; “… maintains account records within a first age range in a first tier” and “first tier of the tiered memory subsystem is a database”). 

As to Claim 16, Laura, Kroeger, Deshpande and Montgomery teach the computer system of claim 15, wherein the set of vaults includes the first vault, a second vault, and a third vault (Laura: at least Col. 3 Lines 32-36; “first tier of the tiered memory subsystem is a database and the second tier of the tiered memory subsystem is a flat file. In another, the tiered memory subsystem includes a third tier for maintaining compressed account records within a third age range”), and wherein the first vault is user-defined collection data stored within one logical container (Laura: at least Col. 3 Lines 23-24 & 32-33; “… maintains account records within a first age range in a first tier” and “first tier of the tiered memory subsystem is a database”). 

As to Claim 17, Laura, Kroeger, Deshpande and Montgomery teach the computer system of claim 15, wherein the set of vaults includes the first vault and a third vault (Laura: at least Col. 3 Lines 32-36; “first tier of the tiered memory subsystem is a database and the second tier of the tiered memory subsystem is a flat file. In another, the tiered memory subsystem includes a third tier for maintaining compressed account records within a third age range”), and wherein the first vault is user-defined collection data stored within one logical container (Laura: at least Col. 3 Lines 23-24 & 32-33; “… maintains account records within a first age range in a first tier” and “first tier of the tiered memory subsystem is a database”). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
15 September 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168